 In the MatterOfMORROW MANUFACTURINGCOMPANY,DIVISION OFTHEWACKER CORPORATION'andUNITED CONSTRUCTION WORKERSOFU. M. W. A.Case No. 9-R-1514.-Decided November 6, 1944Mr. Frank C.Morrow,ofWellston, Ohio, for the Company.Mr. Stanley Denlinger,of Akron, Ohio, andMr.Carl Schmidt,ofColumbus, Ohio, for the UMWA.Mr. Phillip M. Curran,of Pittsburgh,Pa., andMessrs.Ward Wal-cottandErnest Mitchell,of Columbus,Ohio, for the C. I. O.Miss Ruth Rusch,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Construction Workers ofU. M. W. A., herein called the UMWA, alleging that a question af-fecting commerce had arisen concerning the representation of em-ployees of Morrow Manufacturing Company, Division of The WackerCorporation,Wellston, Ohio, herein called the Company, the Na-tional Labor Relations Board provided for an appropriate hearingupon due notice before Louis S. Penfield, Trial Examiner. Saidhearing was held at Jackson, Ohio, on September 26, 1944.The Com-pany, the UMWA, and the United Steelworkers of America, CIO,herein called the CIO, appeared and participated.2All parties wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer reserved ruling on the CIO's motion to dismiss the petitionfor the Board's determination.At the hearing, the CIO moved todismiss the UMWA's petition on the grounds that the petition isuntimely and the contract between the CIO and the Company is a bar.For reasons stated in Section III,infra,the motion is hereby denied.IAll parties agreed that the name ofthe Companybe amended to read asset forth above.2 At the beginning of thehearing, the Trial Examiner granted amotion tointervene bythe CIO.59 N. L.R. B., No. 23.90 MORROW MANUFACTURING COMPANY91The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.All parties were affordedan opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe Morrow Manufacturing Company, a division of The WackerCorporation, which is an Illinois corporation, is located at Wellston,Ohio, where it is engaged in the manufacture and construction ofcranes, barges, and hoisting machinery for the United States Armyand Maritime Commission.The principal raw material which theCompany uses is fabricated steel, the majority of which is purchasedfrom steel mills outside the State of Ohio.All of the Company's salesare made to the United States Army and'Maritime Commission andamount to more than $1,000,000 in value annually.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Construction Workers is a labor organization affiliated withthe United Mine Workers of America, admitting to membership em-ployees of the Company.United Steelworkers of America is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to member-ship employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn July 7, 1944, the UMWA notified the Company that it repre-sented a majority of the Company's production and maintenanceemployees.The Company has refused to recognize the UMWA asthe exclusive bargaining representative claiming a contract with theCIO as a bar.The CIO has been the exclusive bargaining representative of theCompany's employees since 1937.The last contract, which bothparties maintain is still in effect, became operative in January 1, 1943,to continue in effect until December 31, 1943, and thereafter until anew agreement has been signed."The parties have conferred aboutnegotiating a new contract several times; but no new agreement hasbeen reached.Meanwhile, they have continued to operate under theterms of the 1943 contract.At the last meeting, which was held,sometime in March, the parties were in substantial accord except with 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespect to wage rates.Shortly thereafter, the CIO filed its proposedwage rates witl 'the National War Labor Board. It is contended thatthe case which is now before the War Labor Board constitutes a barto the present proceeding. Inasmuch as the Company and the CIOhave enjoyed collective bargainingrelationssince 1937 this contentioniswithout merit.3We also find that the 1943 contract, which is nowone of indefinite duration, is not a bar to this proceeding and we, there-fore, deny the CIO's motion to dismiss the petition.A statement of a Field Examiner, introduced into evidence at thehearing, indicates that the UMWA represents a substantial numberof employees in the unit hereinafter found appropriate.4We find that a question affecting commerce hasarisenconcerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe parties agreed that the appropriate unit should be composed ofproduction and maintenance employees, excluding supervisory andclerical employees.5Under the collective bargaining contract be-tween the Company and the CIO, hourly paid foremen, group leaders,and the timekeeper were included in the unit.The UMWA wouldinclude the group leaders but exclude all the foremen and the time-keeper.The Company and the CIO would adhere to the contract unitand include the timekeeper and foremen.-Under the works manager and superintendent there are5 generalforemen-in the plant, all salaried employees, each of whom is in chargeof a production department, and under them are approximate 4foremen and 15 group leaders.°The Company considers those em-ployees called foremen and those called groupleaders asbeing on thesamelevel in the supervisory hierarchy and describes them all assubforemen.It contends that none of them exercises substantialsupervisory authority.Group leaders in most instances are not sub-3Matter of MacClatchie Manufacturing Company,53 N. L R. B. 1268.'The FieldExaminer reported that theUMWAsubmitted 169 cards,149 of which borethe names of persons listed on the Company's pay rollof August24, 1944, which containedthe names of 220 employees in the appropriate unit.The cards were dated between June1, 1944,and August 30, 1944The CIO didnot submit any evidence of membership,but relies on its contract as proofof its interest.At present,the Company is checking off dues for all the employees withthe exception of three or four.5At the hearing,all the parties agreed that the works manager, the superintendent, thefive general foremen, and the yard foreman are supervisory employees.B In addition,there are four supervisors of what appearto bemaintenance crews or de-partments,namely : the chief electrician,the carpenter foreman, the machine shop fore-man, and the paper department foreman. The record discloses that two of these foremenare not under the supervision of the general foreman but are directly responsible to theplant superintendent.However, all four of these employees are apparently considered asequivalent in authority to the foremen and group leaders discussed above. MORROW MANUFACTURING COMPANY93ordinate to the foremen although the latter receive a slightly higherhourly wage rate than the group leaders and generally oversee largercrews.All the foremen and group leaders work at least occasionallywith the employees whose operations they oversee,some spendingmore of their time in manual work than others.Neither foremennor group leaders have authority to hire or discharge employees orotherwise effect changes-in their status.They may recommend suchaction but when a recommendation is made to one of the general fore-men he makes an independent investigation before the matter is takenunder advisement by the personnel office.Thus,it appears that thedifference in job titles does not in this instance reflect any significantdifference as to the supervisory authority between the foremen whomthe UMWA would exclude from the unit and the group leaders whomitwould include.In view of these facts and the prior bargaininghistory, we find that neither the foremen nor the group leaders aresupervisory employees within the meaning of our usual definition.We shall include them in the unit together with the chief electrician,the carpenter foreman, the machine shop foreman,and the paper de-partment foreman, who appear to occupy similar positions,under thedesignation "hourly paidsubforemen."Although thetimekeeper performs purely clerical functions, hespends almost his entire time in the plant and has an office in theshop.There is no evidence indicating to whom he is responsible.In view of the past bargaining history, we shall include the time-keeper in the unit.We find that all production and maintenance employees includingthe timekeeper and all hourly paid subforemen,but excluding cleri-cal employees and all supervisory employees with authority to hire,promote, discharge,discipline,or otherwise effect changes in thestatus of employees, or effectively recommend such action,constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.V.THE DETERMINATIONOF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among theemployees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein,subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act, 94DECISIONSOF NATIONALLABOR RELATIONS BOARDand pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that,as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Morrow Manu-facturing Company, Division of The Wacker Corporation,Wellston,Ohio, an election by secret ballot shall be conducted as early as possi-ble, but not later thanthirty (30) days from the date of this Direction,under the direction and supervision of the Regional Director for theNinth Region, acting in this matter as agent for the National LaborRelations Board, and subject toArticleIII, Sections 10 and 11, ofsaidRules and Regulations, among the employees in the unit foundappropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of this Direction,includingemployeeswho did not work duringthe said pay-roll period becausethey were ill or on vacation or temporarily laid off, and includingemployees in the armed forces of the United States who present them-selves in person at the polls, but excluding those employees who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, to determine whether theydesire to be represented by United Construction Workers of U. M.W. A., or byUnited Steelworkers of America,CIO, for the purposes ofcollective bargaining,or by neither.